United States Court of Appeals
          FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued March 14, 2017                    Decided May 19, 2017

                          No. 15-1495

                       JOHN A. TAYLOR,
                         PETITIONER

                                v.

     MICHAEL P. HUERTA, AS ADMINISTRATOR, FEDERAL
               AVIATION ADMINISTRATION,
                     RESPONDENT


             Consolidated with 16-1008, 16-1011


              On Petitions for Review of Orders
            of the Federal Aviation Administration


     John A. Taylor, pro se, argued the cause and filed the briefs
for petitioner.

    R. Ben Sperry was on the brief for amicus curiae
TechFreedom in support of petitioner.

    Abby C. Wright, Attorney, U.S. Department of Justice,
argued the cause for respondent. With her on the brief were
Benjamin C. Mizer, Principal Deputy Assistant Attorney
General at the time the brief was filed, Michael S. Raab,
Attorney, and Paul M. Geier, Assistant General Counsel for
                               2
Litigation, Federal Aviation Administration. Richard H.
Saltsman, Attorney, Federal Aviation Administration, entered
an appearance.

   Before: KAVANAUGH and WILKINS, Circuit Judges, and
EDWARDS, Senior Circuit Judge.

    Opinion for the Court filed by Circuit Judge KAVANAUGH.

     KAVANAUGH, Circuit Judge: Congress has charged the
Federal Aviation Administration with maintaining the safety of
the Nation’s air traffic.        As small unmanned aircraft
(sometimes known as drones) have become more popular, the
number of unmanned aircraft-related safety incidents has
increased. In 2015, in an effort to address that trend, the FAA
promulgated a rule known as the Registration Rule. That Rule
requires the owners of small unmanned aircraft operated for
recreational purposes to register with the FAA. Unmanned
aircraft operated for recreational purposes are known as “model
aircraft,” and we will use that term throughout this opinion.
Separately, the FAA published a notice, known as Advisory
Circular 91-57A, announcing that model aircraft would be
subject to certain flight restrictions in the Washington, D.C.,
area.

     Petitioner John Taylor is a model aircraft hobbyist who is
now required to register with the FAA. He has operated model
aircraft from his home in the Washington, D.C., area, and he
wants to continue to do so without registering or complying
with the new flight restrictions. Taylor filed petitions in this
Court to challenge the FAA’s Registration Rule and the
Advisory Circular.

     To begin, Taylor does not think that the FAA had the
statutory authority to issue the Registration Rule and require
                                3
him to register. Taylor is right. In 2012, Congress passed and
President Obama signed the FAA Modernization and Reform
Act. Section 336(a) of that Act states that the FAA “may not
promulgate any rule or regulation regarding a model aircraft.”
Pub. L. No. 112–95, § 336(a), 126 Stat. 11, 77 (2012) (codified
at 49 U.S.C. § 40101 note). The FAA’s 2015 Registration
Rule, which applies to model aircraft, directly violates that
clear statutory prohibition. We therefore grant Taylor’s
petition and vacate the Registration Rule to the extent it applies
to model aircraft.

     Taylor challenges Advisory Circular 91-57A on the
ground that the Circular likewise violates Section 336(a). That
Circular prohibits the operation of model aircraft in various
restricted areas, including the Flight Restricted Zone around
Washington, D.C. But Taylor’s petition challenging the
Advisory Circular is untimely. By statute, a petitioner must
challenge an FAA order within 60 days of the order’s issuance
unless there are reasonable grounds for delay. 49 U.S.C.
§ 46110(a). Taylor acknowledges that he filed his petition
challenging the Advisory Circular outside the 60-day window.
He did not have reasonable grounds for the late filing. His
petition for review of Advisory Circular 91-57A is therefore
denied.

                                I

     Congress has directed the FAA to “promote safe flight of
civil aircraft” and to set standards governing the operation of
aircraft in the United States. 49 U.S.C. § 44701(a). Congress
has also required “aircraft” to be registered before operation.
See id. §§ 44101, 44103. To register, aircraft owners must
complete a registration process that is quite extensive, as one
would imagine for airplanes.
                               4
     But the FAA has not previously interpreted the general
registration statute to apply to model aircraft. Instead, the FAA
has issued an optional set of operational guidelines for model
aircraft. The FAA’s Advisory Circular 91-57, titled Model
Aircraft Operating Standards and published in 1981, provided
suggestions for the safe operation of model aircraft. Under that
Advisory Circular, compliance with the Circular by operators
of model aircraft was voluntary. See J.A. 1.

     As unmanned aircraft technology has advanced, small
unmanned aircraft have become increasingly popular. In
response, the FAA has taken a more active regulatory role. In
2007, the FAA promulgated a notice announcing a new
regulatory approach to unmanned aircraft. See Unmanned
Aircraft Operations in the National Airspace System, 72 Fed.
Reg. 6689 (Feb. 13, 2007). In the notice, the FAA
distinguished between commercial and recreational unmanned
aircraft. Under the new regulatory approach, commercial
unmanned aircraft are subject to mandatory FAA regulations.
Those regulations require operators to report the aircraft’s
intended use, time or number of flights, and area of operation,
among other things. Id. at 6690. By contrast, this notice did
not alter the longstanding voluntary regulatory approach for
model aircraft. Id.

     In 2012, Congress weighed in on the debate over
regulation of unmanned aircraft. Congress passed and
President Obama signed the FAA Modernization and Reform
Act of 2012, Pub. L. No. 112–95, 126 Stat. 11 (codified at 49
U.S.C. § 40101 note).         The Act codified the FAA’s
longstanding hands-off approach to the regulation of model
aircraft. Specifically, Section 336 of the Act, called the
“Special Rule for Model Aircraft,” provides that the FAA “may
not promulgate any rule or regulation regarding a model
aircraft.” Id. § 336(a). The Act defines “model aircraft” as “an
                               5
unmanned aircraft that is — (1) capable of sustained flight in
the atmosphere; (2) flown within visual line of sight of the
person operating the aircraft; and (3) flown for hobby or
recreational purposes.” Id. § 336(c).

     Notwithstanding that clear statutory restriction on FAA
regulation of model aircraft, in December 2015 the FAA issued
a final rule requiring owners of all small unmanned aircraft,
including model aircraft, to register with the FAA. See
Registration and Marking Requirements for Small Unmanned
Aircraft, 80 Fed. Reg. 78,594 (Dec. 16, 2015). The
Registration Rule requires model aircraft owners to provide
their names; physical, mailing, and email addresses; and any
other information the FAA chooses to require. Id. at 78,595-
96. The Registration Rule also creates an online platform for
registration, establishes a $5 per-individual registration fee,
sets compliance deadlines, and requires all small unmanned
aircraft to display a unique identifier number issued by the
FAA. Id. Model aircraft owners who do not register face civil
or criminal monetary penalties and up to three years’
imprisonment. Id. at 78,630.

     Also in 2015, the FAA withdrew Advisory Circular 91-57
and replaced it with Advisory Circular 91-57A. See J.A. 3-5.
Among other things, the revised Circular provided that model
aircraft could not fly within the Flight Restricted Zone covering
Washington, D.C., and the surrounding areas without specific
authorization. See id. at 5.

   Petitioner Taylor is a model aircraft hobbyist living in the
Washington, D.C., area. Taylor argues that Section 336 of the
                                 6
FAA Modernization and Reform Act bars both the FAA’s
Registration Rule and Advisory Circular 91-57A.1

                                 II

    We first consider Taylor’s challenge to the Registration
Rule.

     Section 336 of the FAA Modernization and Reform Act of
2012 provides that the FAA “may not promulgate any rule or
regulation regarding a model aircraft.” Pub. L. No. 112–95,
§ 336(a), 126 Stat. 11, 77 (2012) (codified at 49 U.S.C. § 40101
note). The FAA’s 2015 Registration Rule is undoubtedly a
rule. By requiring the prospective registration of all model
aircraft, the Registration Rule announces an FAA “statement
of general or particular applicability and future effect designed
to implement, interpret, or prescribe law or policy.” 5 U.S.C.
§ 551(4) (defining “rule” for purposes of the Administrative
Procedure Act). In addition, the Registration Rule is a rule
“regarding a model aircraft.” FAA Modernization and Reform
Act § 336(a). The Registration Rule sets forth requirements for
“small unmanned aircraft, including small unmanned aircraft
operated as model aircraft.” Registration and Marking
Requirements for Small Unmanned Aircraft, 80 Fed. Reg.
78,594, 78,594 (Dec. 16, 2015) (emphasis added). Lest there
be any doubt about whether the Registration Rule is a rule
“regarding a model aircraft” for purposes of Section 336, the

    1
       Taylor also purports to challenge the FAA’s October 2015
announcement that it was reviewing its registration requirements for
model aircraft. See Clarification of the Applicability of Aircraft
Registration Requirements for Unmanned Aircraft Systems (UAS)
and Request for Information Regarding Electronic Registration for
UAS, 80 Fed. Reg. 63,912 (Oct. 22, 2015). That challenge is
subsumed by Taylor’s challenge to the Registration Rule. We
therefore do not separately consider it here.
                                7
Registration Rule states that its “definition of ‘model aircraft’
is identical to the definition provided in section 336(c) of
Public Law 112–95,” the FAA Modernization and Reform Act.
Id. at 78,604.

     In short, the 2012 FAA Modernization and Reform Act
provides that the FAA “may not promulgate any rule or
regulation regarding a model aircraft,” yet the FAA’s 2015
Registration Rule is a “rule or regulation regarding a model
aircraft.” Statutory interpretation does not get much simpler.
The Registration Rule is unlawful as applied to model aircraft.

     The FAA’s arguments to the contrary are unpersuasive.
First, the FAA contends that the Registration Rule is
authorized by pre-existing statutory provisions that are
unaffected by the FAA Modernization and Reform Act.
Specifically, the FAA notes that, under longstanding statutes,
aircraft are statutorily required to register before operation. See
49 U.S.C. §§ 44101, 44103. But the FAA has never previously
interpreted that registration requirement to apply to model
aircraft. The FAA responds that nothing in the 2012 FAA
Modernization and Reform Act prevents the FAA from
changing course and applying that registration requirement to
model aircraft now. The FAA claims that the Registration Rule
is therefore not a new requirement at all, but merely a “decision
to cease its exercise of enforcement discretion.” FAA Br. 20.

     We disagree. The Registration Rule does not merely
announce an intent to enforce a pre-existing statutory
requirement. The Registration Rule is a rule that creates a new
regulatory regime for model aircraft. The new regulatory
regime includes a “new registration process” for online
registration of model aircraft. 80 Fed. Reg. at 78,595. The new
regulatory regime imposes new requirements – to register, to
pay fees, to provide information, and to display identification –
                                 8
on people who previously had no obligation to engage with the
FAA. Id. at 78,595-96. And the new regulatory regime
imposes new penalties – civil and criminal, including prison
time – on model aircraft owners who do not comply. See id. at
78,630.

     In short, the Registration Rule is a rule regarding model
aircraft.2

     Second, the FAA argues that the Registration Rule is
consistent with one of the general directives of the FAA
Modernization and Reform Act: to “improve aviation safety.”
FAA Modernization and Reform Act preamble. Aviation
safety is obviously an important goal, and the Registration Rule
may well help further that goal to some degree. But the
Registration Rule is barred by the text of Section 336 of the
Act. See Central Bank of Denver, N.A. v. First Interstate Bank
of Denver, N.A., 511 U.S. 164, 188 (1994) (“Policy
considerations cannot override our interpretation of the text and
structure of the Act . . . .”). Congress is of course always free
to repeal or amend its 2012 prohibition on FAA rules regarding
model aircraft. Perhaps Congress should do so. Perhaps not.
In any event, we must follow the statute as written.

     In short, Section 336 of the FAA Modernization and
Reform Act prohibits the FAA from promulgating “any rule or
regulation regarding a model aircraft.” The Registration Rule
is a rule regarding model aircraft. Therefore, the Registration
Rule is unlawful to the extent that it applies to model aircraft.

    2
       We note that Section 336(b) expressly preserves the FAA’s
authority to “pursue enforcement action against persons operating
model aircraft who endanger the safety of the national airspace
system.” FAA Modernization and Reform Act § 336(b). That
provision, however, is tied to safety. It does not authorize the FAA
to enforce any pre-existing registration requirement.
                                9

                               III

     We next consider Taylor’s challenge to FAA Advisory
Circular 91-57A. The Circular prohibits the operation of model
aircraft in certain areas, including in the Washington, D.C.,
Flight Restricted Zone. Taylor argues, among other things, that
the Circular violates Section 336(a) of the FAA Modernization
and Reform Act of 2012 because it too is a rule regarding
model aircraft.

     We need not consider that question because Taylor’s
challenge is untimely. A person seeking to challenge an FAA
order must file the challenge within 60 days of the order’s
issuance. 49 U.S.C. § 46110(a). The FAA published notice of
Advisory Circular 91-57A in the Federal Register on
September 9, 2015. See Revision of Advisory Circular 91–57
Model Aircraft Operating Standards, 80 Fed. Reg. 54,367
(Sept. 9, 2015). Taylor filed his petition for review on January
12, 2016 – more than two months after the 60-day deadline had
passed.

     A court may allow a late petition filed if the petitioner has
“reasonable grounds” for missing the deadline. 49 U.S.C.
§ 46110(a). Taylor advances two grounds for his delay. But
neither constitutes reasonable grounds under this statute.

     First, Taylor argues that the FAA did not provide adequate
notice that it had issued the new Circular. But on September 9,
2015, the FAA published its revisions in the Federal Register.
See 80 Fed. Reg. 54,367. And Congress has determined that
publication in the Federal Register “is sufficient to give notice
of the contents of the document.” 44 U.S.C. § 1507.
                               10
    Second, Taylor contends that the Advisory Circular itself
was so confusing that it did not provide notice about the
conduct it prohibited. That is inaccurate. The Circular states:
“Model aircraft must not operate in Prohibited Areas, Special
Flight Rule Areas or, the Washington National Capital Region
Flight Restricted Zone, without specific authorization.” J.A. 5.

     Ultimately, Taylor admits that he simply did not know
about the revised Circular until the FAA launched a “media
blitz” to publicize it. Taylor Br. 68. That may be
understandable. But under our precedent, Taylor must point
“to more than simply ignorance of the order” as reasonable
grounds for his delay. Avia Dynamics, Inc. v. FAA, 641 F.3d
515, 521 (D.C. Cir. 2011). Taylor has not done so. His petition
for review of Advisory Circular 91-57A is therefore untimely.

                           *   *    *

     The FAA’s Registration Rule violates Section 336 of the
FAA Modernization and Reform Act. We grant Taylor’s
petition for review of the Registration Rule, and we vacate the
Registration Rule to the extent it applies to model aircraft.
Because Taylor’s petition for review of Advisory Circular 91-
57A is untimely, that petition is denied.

                                                    So ordered.